Citation Nr: 0929838	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cystic acne, to include as 
due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).  In that rating decision, the 
RO declined to reopen the claim of service connection for 
cystic acne. 

In March 2007, the Veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript has been associated 
with the claim folder. 

The claim on appeal was previously before the Board in May 
2008, when the matter was remanded for additional notice in 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), and in particular, with the 
requirements set forth by the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim 
for cystic acne.  Accordingly, the service connection for 
cystic acne is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the claim 
for service connection for a skin condition, to include 
cystic acne, because the medical evidence did not show that 
the disorder was incurred in or related to service, including 
due to exposure to Agent Orange; the Veteran did not appeal, 
and the decision became final.

2.  Since March 1999, VA has received additional pertinent 
evidence that relates to an unestablished fact (a current 
diagnosis of cystic acne) that is necessary to substantiate 
the claim, or raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision that denied the claim of 
service connection for a skin condition, to include cystic 
acne, is final.  38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2008).

2.  Since the RO's March 1999 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for cystic acne.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, in view of the Board's favorable 
decision to reopen the claim of service connection for cystic 
acne, to include as due to exposure to Agent Orange, any 
further discussion as to that claim regarding any lapses in 
duties to assist and notify, or regarding whether the Veteran 
was prejudiced by any such lapses, would serve no useful 
purpose.  

The Veteran seeks to reopen a claim for service connection 
for cystic acne, to include as due to exposure to Agent 
Orange.   Prior to the current claim on appeal, the Veteran's 
claim was denied in a March 1999 rating decision.  The 
Veteran did not appeal, and the rating decision became final.  
38 U.S.C.A. § 7105(c).  In December 2004, the Veteran 
initiated the current claim on appeal.  Subsequently in a May 
2005 rating decision, the RO declined to reopen the claim.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  
VA regulations provide presumptive service connection is 
warranted for skin conditions like chloracne or other 
acneform disease consistent with chloracne if it becomes  
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Notwithstanding 
the foregoing presumption provisions, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the last final disallowance was the March 1999 
rating decision.  In that rating decision, the RO denied 
service connection for a skin condition, including cystic 
acne, because the evidence of record failed to establish a 
current diagnosed condition that was incurred in or 
aggravated by service, including due to exposure to Agent 
Orange, or that the condition had manifested to a degree of 
10 percent or more within a year from which the Veteran was 
last exposed to Agent Orange.

The evidence of record at the time of the RO's March 1999 
rating decision consisted of the following: the Veteran's 
service treatment records; a December 1979 VA examination 
report made in conjunction with the Veteran's Agent Orange 
claims, which showed no evidence of a skin condition; the 
private treatment records from Dr. W. A. Clabaugh dated 
September 1988 to November 1993 that showed treatment for 
skin conditions; VA treatment records from VA Medical Center 
(VAMC) in El Paso, Texas dated February 1996 to July 1997 
that showed treatment for a skin condition, including acne; 
the private dermatology progress reports from Dr. R. J. Segal 
dated June 1996 to February 1997 that showed treatment for a 
skin condition; and treatment records from the Lowell VAMC 
dated January 1998 to June 1998 that showed treatment for a 
skin condition. 

The evidence added to the claim file since the March 1999 
rating decision consists of: private treatment records from 
Dr. S. Kates at Chelmsford Dermatology dated March 1999 to 
September 2000 that shows treatment for skin conditions; VA 
treatment records from the Albuquerque, New Mexico VAMC dated 
November 2000 to February 2004 that shows treatment for skin 
conditions; a photograph of a August 2003 medical 
prescription (Tretinoin Cream) prescribed by Dr. L. Berry; a 
November 2005 private surgical treatment report from Dr. K. 
S. Culpepper that showed the surgical removal of a cyst; 
private treatment records from Dr. E. W. Franks dated 
September 2005 to January 2007 that shows treatment for 
cystic acne; and an internet article on chloracne submitted 
by the Veteran. 

The additional evidence received since the March 1999 rating 
decision shows that the Veteran has a current diagnosis of 
cystic acne, indicated in private treatment records from Dr. 
E. W. Franks.  Furthermore, the additional evidence shows 
that the Veteran had surgical excision of a cyst from his 
upper mid dorsum of the nose in November 2005.  The Board 
notes that in the prior rating decision, the Veteran had been 
diagnosed with various skin conditions throughout that appeal 
period, and it is noteworthy that the Veteran has a current 
diagnosis of, and treated for, cystic acne. 

This additional evidence received since the RO's March 1999 
relates to the unestablished fact (whether the Veteran has 
the currently diagnosed condition claimed to have been 
incurred in or aggravated by his service) and it is necessary 
to substantiate the claim.  Also, the additional evidence is 
neither cumulative nor redundant, and that it raises a 
reasonable possibility of substantiating the claim.  
Based on the foregoing, the Board finds that new and material 
evidence has been received, pursuant to 38 C.F.R. § 3.156(a), 
and thereby meets the requirements to reopen.  On that basis 
the claim for service connection for cystic acne, to include 
as due to exposure to Agent Orange, is reopened and the VA 
must consider the appeal on the merits of the underlying 
claim for service connection.  38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for cystic acne, 
including due to exposure to Agent Orange, and the claim is 
reopened; to that extent only, the appeal is granted. 


REMAND

As discussed above, VA has received additional evidence which 
is sufficient to reopen the Veteran's claim; however, 
additional development is necessary prior to adjudication of 
this claim.  It appears that records of pertinent treatment 
remain outstanding, and a new VA examination is indicated. 

First, a January 2007 private treatment record from Dr. E. W. 
Franks indicates that the Veteran received treatment from a 
VA facility in 2007.  The last VA treatment record of 
evidence is a February 2004 treatment record from the 
Albuquerque VAMC.  There is no indication in the claim folder 
that the RO sought to obtain any VA treatment records since 
February 2004.  The claim is remanded so that the record(s) 
may be obtained and associated with the claims file.  See 38 
U.S.C.A. § 5103A (b); see also Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Since the record does not indicate which VAMC the Veteran 
obtained treatment for his cystic acne in 2007, the RO/AMC 
should also ask the Veteran to identify any outstanding VA 
records of pertinent treatment.  If the RO/AMC is unable to 
locate any additional VA treatment records, then a memorandum 
of the RO/AMC's efforts in attempting to obtain those records 
should be associated with the claims file. Additionally, the 
RO/AMC should ask the Veteran to identify any outstanding 
pertinent private treatment records, and obtain those 
records. 

Second, the evidence of record indicates that a new VA 
examination is warranted. The Veteran was last afforded a VA 
examination in conjunction with his Agent Orange claims in 
December 1979.  In that examination report, the examiner 
reported that the Veteran's skin was clear with no evidence 
of acne.  More recently, the Veteran has been diagnosed with, 
and treated for, cystic acne.  Additionally, it appears, 
based on the medical history of various diagnoses for the 
Veteran's skin condition, that the nature of his condition 
has yet to be clearly ascertained.  As such, the RO/AMC 
should schedule the Veteran for a new VA examination to 
identify the nature of the disability and to provide a 
medical opinion on whether his condition is etiologically 
related to his active service.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the 
RO/AMC should obtain any outstanding records 
of pertinent VA or private treatment.  In 
particular, the RO/AMC should ask the 
Veteran at what VA medical centers at which 
he has sought treatment for his skin 
conditions (e.g., cystic acne), and then 
obtain those records. 

If the RO/AMC is unable to locate any 
additional VA treatment records, then a 
memorandum of the RO/AMC's efforts in 
attempting to obtain those records should be 
associated with the claims file. 

2.  Then, the Veteran should be afforded a 
VA skin examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed skin disorder.  The 
Veteran's claims file must be made available 
to the examiner prior to the examination, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.  
A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  The RO should then readjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


